PER CURIAM.
Ryan Mills appeals from a judgment of conviction for aggravated battery. We affirm.
Contrary to defendant’s argument, the evidence at issue, namely the domestic violence injunction and the arrest warrant issued upon the victim’s report that defendant violated the injunction, was not Williams rule1 evidence. “Evidence of uncharged crimes which are inseparable from the crime charged, or evidence which is inextricably intertwined with the crime charged, is not Williams rule evidence. It is admissible under section 90.402 [Florida Statutes] because ‘it is a relevant and inseparable part of the act which is in issue ... [I]t is necessary to admit the evidence to adequately describe the deed.’ ” Coolen v. State, 696 So.2d 738, 742-43 (Fla.1997) (quoting Griffin v. State, 639 So.2d 966, 968 (Fla.1994)). See also Ehrhardt, Florida Evidence § 404.17 (2000 Edition).
We find no merit in the remaining points on appeal.
AFFIRMED.

. Williams v. State, 117 So.2d 473 (Fla.1960).